DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicants’ amendments, and arguments’ filed on 3/31/2021 have overcome the 35 USC 112(b) rejections, 35 USC 102 (a)(1) rejections and the 35 USC 103 rejections listed in the previous office action, dated 1/1/2021.
Election/Restrictions
Claims 1-2, 5-7, 11-14, 16-20, 23-24, and 27-33 are allowable. 
Claims 3-4, 21-22, and 25-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A, C-F, as set forth in the Office action mailed on 1/24/2020, is hereby withdrawn and claims 3-4, 21-22, and 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A liquid crystal display panel comprising: … a first light collecting pattern layer comprising a plurality of light collecting pattern parts which collect light in a direction toward the liquid crystal layer; and a second low refraction layer disposed on the first light collecting pattern layer and filled between the light collecting pattern parts, and wherein the second low refraction layer has a refractive index less than that of the first light collecting pattern layer,” in combination with the remaining limitations of the claim. Therefore, independent claim 1 is allowed.
Dependent claims 2-7, 11-14, and 16-22 are allowed by virtue of their dependency upon independent claim 1.
Regarding independent claim 23, the prior art does not disclose nor teach, “A liquid crystal display panel comprising: … wherein the second substrate comprises: a second base substrate; a circuit layer disposed between the liquid crystal layer and the second base substrate; a color filter layer disposed between the liquid crystal layer and the circuit layer and comprising a plurality of filter parts each emitting light having a different color; a pixel electrode disposed between the liquid crystal layer and the color filter layer; and a second polarizing layer disposed on the color filter layer,” in combination with the remaining limitations of the claim.  Therefore, independent claim 23 is allowed.  
Dependent claims 24-26 are allowed by virtue of their dependency upon independent claim 23.

Dependent claims 28-32 are allowed by virtue of their dependency upon independent claim 27.
Regarding independent claim 33, the prior art does not disclose nor teach, “A display panel comprising: … wherein the light collecting member comprises: a first light collecting pattern layer comprising a plurality of light collecting pattern parts which collect light in a direction toward the second substrate; and a second low refraction layer disposed on the first light collecting pattern layer and filled between the light collecting pattern parts, and wherein the second low refraction layer has a refractive index less than that of the first light collecting pattern layer,” in combination with the remaining limitations of the claim.  Therefore, independent claim 33 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871